Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 2/4/2021, which was received 8/4/2021. Acknowledgement is made to the amendment to claims 1,12,19,21,23,25-32,34-38 and the cancelation of claims 24 and 33. Applicant’s remarks and amendment have been carefully considered and were not persuasive in regards to the USC 101 rejection, therefore, the USC 101 rejection is restated below. In regards to the claim objection and the USC 112 rejections the amendment obviated both the USC 112 rejection and the claim objection.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,12,19,21,23,25-32,34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity and Mathematical calculations groupings of abstract ideas, including:
1. (Currently Amended) A computer-implemented system for conducting a combined auction including a sealed bid online auction and an open bid offline auction performed in an electronic platform, the system comprising: 
An auction server in communication with one or more computing devices associated with one or more remote bidders, via a network, to one or more remote bidder computing devices associated with one or more bidders for a combined auction subject of the online auction, 
wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the sealed bid online auction based on one or more sets of predetermined rules, a database, and a processor for executing said computer-readable instructions to:
list the auction subject in the combined auction:
receive, from a plurality of bidders via a plurality of the remote bidder computing devices, one or more sealed bids for one or more corresponding bid amounts respectively relating to the auction subject of the online auction:
assign a different identifier to each of the one or more sealed bids; transmit, during the auction, to the plurality of the remote bidder computing devices, a first representation of the auction including each different identifier, wherein at least one of the plurality remote bidder computing devices displays at least a portion of the first representation;
receive one or more open bid amounts relating to the auction subject from one or more additional bidders in the open bid offline auction:
receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting at least a part of a winning payment amount upon winning the auction:
identify a winning bid amount and a designated bid amount from the auction;
calculate the winning payment amount based on the winning bid amount and 
an adjustment amount, wherein the adjustment amount is computed based on at least a portion of the winning bid and the designated bid amount; and
transmit, upon a close of the sealed bid online auction, to at least a bidder computing device associated with the plurality of remote bidder computing devices, a second representation of the auction, 
wherein the second representation includes at least a portion of the winning payment amount or winning bid amount.
wherein the processor is further configured to process each set of bid data according to one or more preset rules to determine whether each set of bid data is accepted or rejected automatically: and
responsive to a set of bid data being rejected, not storing the set of rejected bid data in the server; or responsive to a set of bid data being accepted, storing the accepted set of bid data in the server.



Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Mathematical concepts
mathematical relationships, 
mathematical formulas or equations, 
mathematical calculations;
The limitation of the features emphasized (bold) above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction and mathematical formulas and calculations.  That is, other than reciting that the receiving bids in an auction determine a winner and adjust the final bid based on an committed amount paid for the adjustment, nothing in the claim elements precludes the steps from 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity and “Mathematical concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Currently Amended) A computer-implemented system for conducting a combined auction including a sealed bid online auction and an open bid offline auction performed in an electronic platform, the system comprising: 
an auction server in communication with one or more computing devices associated with one or more remote bidders, via a network, to one or more remote bidder computing devices associated with one or more bidders for a combined auction subject of the online auction, 
wherein the server includes at least one non-transitory computer-readable storage medium with computer-readable instructions stored therein to remotely perform the sealed bid online auction based on one or more sets of predetermined rules, a database, and a processor for executing said computer-readable instructions to:
list the auction subject in the combined auction:
receive, from a plurality of bidders via a plurality of the remote bidder computing devices, one or more sealed bids for one or more corresponding bid amounts respectively relating to the auction subject of the online auction:
assign a different identifier to each of the one or more sealed bids; transmit, during the auction, to the plurality of the remote bidder computing devices, a first representation of the auction including each different identifier, wherein at least one of the plurality remote bidder computing devices displays at least a portion of the first representation;
receive one or more open bid amounts relating to the auction subject from one or more additional bidders in the open bid 
receive one or more sets of commitment data, wherein each set of commitment data comprises a commitment to pay a committed amount for adjusting at least a part of a winning payment amount upon winning the auction:
identify a winning bid amount and a designated bid amount from the auction;
calculate the winning payment amount based on the winning bid amount and 
an adjustment amount, wherein the adjustment amount is computed based on at least a portion of the winning bid and the designated bid amount; and
transmit, upon a close of the sealed bid online auction, to at least a bidder computing device associated with the plurality of remote bidder computing devices, a second representation of the auction, 
wherein the second representation includes at least a portion of the winning payment amount or winning bid amount.
wherein the processor is further configured to process each set of bid data according to one or more preset rules to determine whether each set of bid data is accepted or rejected automatically: and
responsive to a set of bid data being rejected, not storing the set of rejected bid data in the server; or responsive to a set of bid data being accepted, storing the accepted set of bid data in the server.



These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of online auction being performed on an electronic platform that is located on a server and computing devices that are used by the bidders to submit bids and via displayed information related to the auctions, are recited at a high-level of generality (i.e., as a generic server and computing device performing a generic server, computing device function of transmitting and receiving and calculating information) such that it amounts no more than mere instructions to apply the exception using a 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives bids and commitments and transmit data for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing bid data and commit data and performing calculations) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 12 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  

determining, upon a close of the sealed bid online auction and a close of the open bid offline open auction, a winning bid from the one or more sealed bids or the one or more open bids based on the one or more sets of predetermined rules.
 
receiving all of the one or more sealed bids prior to receiving any of the one or more open bids; receiving all of the one or more open bids prior to receiving any of the one or more sealed bids; or receiving both the one or more sealed bids and the one or more open bids during a particular timeframe.

wherein the winning payment amount is higher or lower than the winning bid amount.

recognizing, for each of the one of more bidders, only one valid bid corresponding to one bid amount in the sealed bid online auction for determining the winning bid amount and designated bid amount.

identifying the winning bid from sealed bid auction or from open bid offline auction, or identifying the designated bid from sealed bid auction or open bid offline auction.
wherein the winning payment amount is calculated based on a sum of the winning bid amount and a predeterminate percentage of a difference between at least the winning bid amount and the designated bid amount based on the one or more set of the predetermined rules.
wherein the winning bid amount is calculated by additionally subtracting or adding at least a portion of the committed amount to the sum based on the one or more set of the predetermined rules.
wherein at least a portion of the commitment amount is allocated to at least one of participants of the auction.


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that 

Allowable Subject Matter
	In regards to the rejection under USC 103. The claims are found allowable for those reasons stated in the reply filed 12/14/2020 and because the cited art of record does not fairly teach the independent claims as a whole. However, the USC 101 rejection is maintained and allowance will be withheld until the USC 101 rejection is resolved. 
Response to USC 101 Arguments
	Applicant argues that a human cannot look at the sealed bid and make a decision to accept or reject the bid before the close of the sealed bid. The examiner disagrees and directs applicant’s attention to Bid package number 95R 2012-03 that clearly teaches that a mailed in sealed bid (page 2, “6. CONTINUING OFFERS. Each bid received shall be deemed to be a continuing offer after the date of bid opening or auction for 90 calendar days, unless the bid is accepted or rejected by the Colorado Department of Transportation before the expiration of the 90 calendar days. If CDOT desires to accept any bid after the expiration of the 90 calendar days, the consent of the bidder shall be obtained prior to such expiration.

	Applicant argues that the independent claims provide for a technical solution to a technical problem. The examiner directs applicant’s attention to MPEP 2106.05(a) which is provided below:
2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field [R-10.2019]
In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself" or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016).
While improvements were evaluated in Alice Corp. as relevant to the search for an inventive concept (Step 2B), several decisions of the Federal Circuit have also evaluated this consideration when determining whether a claim was directed to an abstract idea (Step 2A). See, e.g., Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-16, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016); Visual Memory, LLC v. NVIDIA Corp., 867 F.3d 1253, 1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017). Thus, an examiner should evaluate whether a claim contains an improvement to the functioning of a computer or to any other technology or technical field at Step 2A Prong Two and Step 2B, as well as when considering whether the claim has such self-evident eligibility that it qualifies for the streamlined analysis. See MPEP § 2106.04(d)(1) for more information about evaluating improvements in Step 2A Prong Two, and MPEP § 2106.07(b) for more information about improvements in the streamlined analysis context.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.
Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.
During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g.MPEP § 716.09 on 37 CFR 1.132 practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

	The examiner has determined under the Prong 2 analysis supra that the claims do not provide anything that would be considered a technical solution to a technical problem after considering the claims as a whole in-light of the specification. As noted in the excerpt from the MPEP supra “If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any 37 CFR 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g.MPEP § 716.09 on 37 CFR 1.132 practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion”. 
	The examiner contents that applicant has not provided any facts from the specification that would support the contention that the claims provide for a technical solution to a technical problem.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450

or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  

/MARK A FADOK/Primary Examiner, Art Unit 3625